EXECUTION VERSION


AMENDED AND RESTATED SECURITY AGREEMENT


THIS AMENDED AND RESTATED SECURITY AGREEMENT (“Agreement”) dated as of February
28, 2012 is by and among MOTRICITY, INC., a Delaware corporation (“Borrower”),
MCORE INTERNATIONAL, INC., a Washington corporation (“Guarantor”) (Borrower and
Guarantor, individually, is each a “Grantor”, and collectively, are the
“Grantors”) with and in favor of HIGH RIVER LIMITED PARTNERSHIP, a Delaware
limited partnership (together with its successors and assigns, the “Lender”).
R E C I T A L S
WHEREAS, on September 16, 2011, Lender made a loan in the original amount of
$20,000,000, and the obligation to repay such loan was evidenced by a Promissory
Note dated as of such date in favor of Lender (as the same has been amended
prior hereto, the “Original Note”);
WHEREAS, as security for obligations under the Original Note and all other
Obligations (as defined in the Original Note), Borrower granted to Lender a
security interest in the Collateral (as herein defined) pursuant to the terms of
that certain Security Agreement dated as of September 16, 2011 (the “Original
Security Agreement”);
WHEREAS, on the date hereof, Motricity, Inc., a Delaware corporation (the
“Borrower”) is delivering to High River Limited Partnership, a Delaware limited
partnership (the “Lender”) an Amended and Restated Promissory Note in the
original principal balance of $20,827,193.13 (as the same may be amended,
amended and restated, modified or supplemented from time to time, the “Note”),
which Note amends and restates the Original Note in its entirety;
WHEREAS, on the date hereof, as security for obligations under the Note and all
other Obligations (as defined in the Note), Guarantor has agreed to guarantee
the Obligations pursuant to the terms of that certain Guaranty dated as of the
date hereof; and
WHEREAS, on the date hereof, as security for obligations under the Note and all
other Obligations (as defined in the Note), Borrower desires to confirm its
grant to Lender of a security interest in that portion of the Collateral that
was subject to the Original Security Agreement and grant to Lender a security
interest in the Collateral subject hereto (whether or not subject to the
Original Security Agreement), and Guarantor desires to provide a grant to Lender
of a security interest in the Collateral subject hereto, and Borrower and Lender
wish to amend and restate in its entirety the Original Security Agreement
pursuant to the terms hereof;
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of

1

--------------------------------------------------------------------------------


which is hereby acknowledged, the parties hereto agree as follows:
     1.    DEFINITIONS.
All terms used herein which are defined in the Note or in Article 1, 8 or
Article 9 of the UCC shall have the meanings given therein unless otherwise
defined herein.
2.    GRANT OF SECURITY INTEREST.


(a) Each Grantor hereby grants Lender, to secure the payment and performance in
full of all of the Obligations, a continuing security interest in, and pledges
to Lender as collateral security for the Obligations, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof. Each Grantor represents, warrants, and covenants that it
has the power to transfer each item of Collateral upon which it purports to
grant a security interest hereunder, and that the security interest granted
herein is and shall at all times continue to be a first priority perfected
security interest in the Collateral (subject only to Permitted Liens that may
have superior priority to Lender’s Lien under this Agreement).
(b)    (i)    “Collateral” is each Grantor’s right, title and interest in and to
all personal property, wherever located, whether now owned or hereafter acquired
or arising, and all proceeds and products thereof, including without limitation,
the following: All goods, accounts (including receivables), equipment,
inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, general intangibles, copyright rights,
copyright applications, copyright registrations, copyright licenses, patents,
patent applications, patent licenses, trademarks, trademark applications,
trademark licenses and all goodwill associated with or symbolized therewith,
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts,
fixtures, letter-of-credit rights (whether or not the letter of credit is
evidenced by a writing), securities, and all other investment property,
including without limitation all Pledged Collateral, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
all books and records of each Grantor relating to the foregoing, and any and all
claims, rights and interests in any of the above and all substitutions for,
additions, attachments, accessories, accessions and improvements to and
replacements, products, proceeds and insurance proceeds of any or all of the
foregoing. Notwithstanding the foregoing, (A) the Collateral does not include
the deposit account(s) serving as cash collateral for the letters of credit
issued by Silicon Valley Bank or cash management obligations owed to Silicon
Valley Bank; and (B) in the case of capital stock of any Subsidiary of a Grantor
that is not organized in the United States of America and is not a Guarantor,
the portion of such capital stock that constitutes Collateral shall be only
sixty-five (65%) percent of all of the capital stock of such Subsidiary.
(ii)    “Pledged Collateral” is all capital stock of each Subsidiary of each
Grantor (including capital stock of each Guarantor), together with any
securities,

2

--------------------------------------------------------------------------------


investment properties, instruments or distributions of any kind issuable, issued
or received by any Grantor upon conversion of, in respect of, or in exchange for
any of such capital stock, including, but not limited to, those arising from a
stock dividend, stock split, reclassification, reorganization, merger,
consolidation, sale of assets or other exchange of securities or any dividends
or other distributions of any kind upon or with respect to such capital stock;
provided that in the case of capital stock of any Subsidiary of a Grantor that
is not organized in the United States of America and is not a Guarantor, the
portion of such capital stock that constitutes Pledged Collateral shall be only
sixty-five (65%) percent of all of the capital stock of such Subsidiary.
(iii)    “Subsidiary” means, with respect to any Person, any Person of which
more than fifty percent (50%) of the voting stock or other equity interests (in
the case of Persons other than corporations) is owned or controlled, directly or
indirectly, by such Person .
(b) If any Grantor shall acquire a commercial tort claim with a value in excess
of $50,000, such Grantor shall promptly notify Lender in a writing signed by
such Grantor of the general details thereof and grant to Lender in such writing
a security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Lender.
(c) Each Grantor hereby assigns, pledges, delivers, and transfers to Lender, and
hereby grants to Lender, a continuing first priority security interest in and
against all right, title and interest of the following, whether now or hereafter
existing or acquired by any Grantor: all Pledged Collateral, together with all
proceeds and substitutions thereof, all cash, stock and other moneys and
property paid thereon, all rights to subscribe for securities declared or
granted in connection therewith, and all other cash and non-cash proceeds of the
foregoing; and all books of any Grantor relating to the foregoing and any and
all claims, rights and interests in any of the above and all substitutions for,
additions and accessions to and proceeds thereof.
(d) If this Agreement is terminated, Lender’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations, Lender
shall, at Grantor’s sole cost and expense, release its Liens in the Collateral
and all rights therein shall revert to the applicable Grantor.
(e) Each Grantor hereby authorizes Lender to file financing statements, without
notice to any Grantor, with all appropriate jurisdictions to perfect or protect
Lender’s interest or rights hereunder.
(f) Each Grantor hereby authorizes Lender to record Intellectual Property
Security Agreements (attached hereto as Exhibit A), without notice to any
Grantor, with the United States Patent and Trademark Office to perfect or
protect Lender’s interest or rights hereunder.



3

--------------------------------------------------------------------------------


(g) Beyond the custody thereof, in accordance with the same procedures it
employs with regard to its own property, the Lender shall not have any duty as
to any Collateral.
3.    COLLATERAL COVENANTS.
The Collateral is now and shall remain personal property so long as the
applicable Grantor has rights in it, provided that Grantor shall not sell,
lease, dispose, or otherwise transfer such Collateral in violation of the Loan
Documents. Each Grantor hereby agrees that, anything herein to the contrary
notwithstanding, such Grantor shall assume full and complete responsibility for
the prosecution, defense, enforcement or any necessary or desirable actions in
connection with its Collateral, subject to the rights of the Lender. Each
Grantor hereby irrevocably appoints Lender as Borrower’s true and lawful
attorney-in-fact, and authorizes Lender, in any Grantor’s or Lender’s name, to
do all acts and things which are necessary when an Event of Default exists, in
Lender’s determination, to fulfill the Grantors’ obligations under this
Agreement and the Note. At the request of Lender at any time and from time to
time, each Grantor shall, at such Grantor’s expense, duly execute and deliver,
or cause to be duly executed and delivered, such further agreements, documents
and instruments, and do or cause to be done such further acts as may be
necessary or proper to evidence, perfect, maintain and enforce the security
interests and the priority thereof in the Collateral and to otherwise effectuate
the provisions or purposes of this Agreement or any of the other Loan Documents,
provided however, that notwithstanding anything herein to the contrary, no
Grantor shall have any obligation to maintain for the benefit of Lender the
perfection of any security interests in the Collateral, or to represent or
warrant that such security interest is perfected, except (i) as such perfection
may be obtained by the filing of UCC financing statements in the applicable
offices and recording Intellectual Property Security Agreements with the United
States Patent and Trademark Office, (ii) Grantors shall endeavor to cause, prior
to the date that is thirty (30) days after the date hereof, three-party control
agreements to be entered into among the applicable Grantor, Lender, and the
applicable depository bank or securities intermediary, as the case may be, in
each case sufficient to perfect the security interest in favor of Lender in
those deposit accounts and securities accounts of Grantors that hold more than
$50,000.00, except in respect of any payroll or employee benefit accounts; and
(iii) as may otherwise be requested by Lender. Grantors covenant and agree that
they shall not open or maintain additional deposit accounts or securities
accounts that hold more than $50,000.00, without providing Lender prior written
notice thereof and, except in respect of any payroll or employee benefit
accounts, causing three-party control agreements, as requested by Lender, to be
entered into among the applicable Grantor, Lender, and the applicable depository
bank or securities intermediary, as the case may be, in each case sufficient to
perfect the security interest in favor of Lender in those deposit accounts and
securities accounts of Grantors.
4.    REMEDIES.
At any time an Event of Default exists or has occurred and is continuing, Lender
shall have all rights and remedies provided in this Agreement, the other Loan
Documents, the UCC and other applicable law, all of which rights and remedies
may be exercised without notice

4

--------------------------------------------------------------------------------


to or consent by Borrower or Guarantor except as such notice or consent is
expressly provided for hereunder or required by applicable law. All rights,
remedies and powers granted to Lender hereunder, under any of the other Loan
Documents, the UCC or other applicable law, are cumulative, not exclusive and
enforceable, in Lender’s discretion, alternatively, successively, or
concurrently on any one or more occasions, and shall include, without
limitation, the right to apply to a court of equity for an injunction, without
requirement for any bond or surety, to restrain a breach or threatened breach by
Borrower or any Guarantor of this Agreement or any of the other Loan Documents.
Lender may at any time or times, proceed directly against Borrower or Guarantor
to collect the Obligations without prior recourse to the Collateral or any other
collateral. Lender may at any time or times, proceed directly against Collateral
to collect the Obligations without prior recourse to the Borrower or any
Guarantor.
Without limiting the foregoing, or any of the Lender’s rights under the Note,
upon an Event of Default, Lender may, in its discretion (a) take possession of
the Collateral, without resort to legal process and without prior notice to any
Grantor, for that purpose each Grantor irrevocably appoints the Lender its
attorney-in-fact to enter upon any premises on which the Collateral or any part
thereof may be situated and remove the Collateral therefrom, or require any
Grantor to assemble the Collateral and make it available to Lender at a place
designated by Lender; (b) collect, foreclose, receive, appropriate, setoff and
realize upon any and all Collateral and/or (c) sell, lease, transfer, assign,
deliver or otherwise dispose of any and all Collateral (including entering into
contracts with respect thereto, public or private sales at any exchange,
broker's board, at any office of Lender or elsewhere) at such prices or terms as
Lender may deem reasonable, for cash, upon credit or for future delivery, with
the Lender having the right to purchase the whole or any part of the Collateral
at any such public sale, all of the foregoing being free from any right or
equity of redemption of any Grantor, which right or equity of redemption is
hereby expressly waived and released by each Grantor. Lender, its employees,
attorneys and agents may bid and become purchasers at any such sale, if public,
and may purchase at any private sale any of the Collateral that is of a type
customarily sold on a recognized market or which is subject to widely
distributed standard price quotations. Lender will give the applicable Grantor
at least ten (10) days’ prior written notice of the time and place of any public
sale thereof or the time after which any private sale or other intended
disposition (which may include, without limitation, a public sale or lease of
all or part of the Collateral) is to be made. Each Grantor agrees that ten (10)
days is a reasonable time for such notice.
Each Grantor shall remain liable to Lender for the payment of any deficiency
with interest at the highest rate provided for in the Note and all costs and
expenses of collection or enforcement, including attorneys' fees and expenses as
set forth in the Note.
5.    WAIVERS AND CONSENTS; GOVERNING LAW.
(a)    This Security Agreement, the other Loan Documents, any supplements hereto
or thereto, and any instruments or documents delivered or to be delivered in
connection herewith or therewith represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior

5

--------------------------------------------------------------------------------


agreements, understandings, negotiations and discussions, representations,
warranties, commitments, proposals, offers and contracts concerning the subject
matter hereof, whether oral or written. In the event of any inconsistency
between the terms of this Security Agreement and any schedule or exhibit hereto,
the terms of this Security Agreement shall govern.
(b)    This Security Agreement and terms hereof or thereof may not be amended,
waived, discharged or terminated unless such amendment, waiver, discharge or
termination is in writing signed by the party to be charged with such amendment,
waiver, discharge or termination, and such amendment, waiver, discharger or
termination shall be effective and binding as to Lender only in the specific
instance and for the specific purpose for which given.
(c)    The validity, interpretation and enforcement of this Security Agreement
and any dispute arising in connection herewith or therewith shall be governed by
the internal laws of the State of New York (without giving effect to principles
of conflicts of law).
(d)    Each Grantor irrevocably consents and submits to the non-exclusive
jurisdiction of the Superior Courts located within New York County, New York and
the United States District Court for the Southern District of New York and
waives any objection based on venue or forum non conveniens with respect to any
action instituted therein arising under this Security Agreement or in any way in
connection with or related or incidental to the dealings of any Grantor and
Lender in respect of this Security Agreement or any of the other Loan Documents
or the transactions related hereto or thereto, in each case whether now existing
or hereafter arising, and whether in contract, tort, equity or otherwise, and
agrees that any dispute arising out of the relationship between any Grantor and
Lender or the conduct of such Persons in connection with this Security Agreement
shall be heard only in the courts described above (except that Lender shall have
the right to bring any action or proceeding against any Grantor or any property
of any Grantor in the courts of any other jurisdiction which Lender deems
necessary or appropriate in order to realize on such assets or to otherwise
enforce its rights against any Grantor or any property of any Grantor).
(c)    Each Grantor hereby waives personal service of any and all process upon
it and consents that all such service of process may be made by certified mail
(return receipt requested) directed to it and service so made shall be deemed to
be completed five (5) days after the same shall have been so deposited in the
U.S. mails, or, at Lender’s option, by service upon any Grantor in any other
manner provided under the rules of any such courts. Within thirty (30) days
after such service, the applicable Grantor shall appear in answer to such
process, failing which such Grantor shall be deemed in default and judgment may
be entered by Lender against such Grantor for the amount of the claim and other
relief requested.
(d)    EACH GRANTOR WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION,
(i)    ARISING UNDER THIS SECURITY AGREEMENT, OR
(ii)    IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO

6

--------------------------------------------------------------------------------


THE DEALINGS BETWEEN ANY GRANTOR AND LENDER IN RESPECT OF THIS SECURITY
AGREEMENT OR THE TRANSACTIONS RELATED HERETO IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. EACH
GRANTOR AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY.
EACH GRANTOR HEREBY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS SECURITY
AGREEMENT IS A PART IS A COMMERCIAL TRANSACTION, AND HEREBY VOLUNTARILY AND
KNOWINGLY WAIVES SUCH RIGHTS AS IT MAY HAVE TO NOTICE AND/OR HEARING UNDER ANY
APPLICABLE FEDERAL OR STATE LAWS PERTAINING TO THE EXERCISE BY LENDER OF SUCH
RIGHTS AS THE LENDER MAY HAVE REGARDING THE RIGHT TO SEEK PREJUDGMENT REMEDIES
AND/OR DEPRIVE ANY GRANTOR OF OR AFFECT THE USE OF OR POSSESSION OR ENJOYMENT OF
SUCH GRANTOR’S PROPERTY PRIOR TO THE RENDITION OF A FINAL JUDGMENT AGAINST SUCH
GRANTOR. EACH GRANTOR FURTHER WAIVES ANY RIGHT IT MAY HAVE TO REQUIRE LENDER TO
PROVIDE A BOND OR OTHER SECURITY AS A PRECONDITION TO OR IN CONNECTION WITH ANY
PREJUDGMENT REMEDY SOUGHT BY LENDER, AND WAIVES ANY OBJECTION TO THE ISSUANCE OF
SUCH PREJUDGMENT REMEDY BASED ON ANY OFFSETS, CLAIMS, DEFENSES OR COUNTERCLAIMS
TO ANY ACTION BROUGHT BY THE LENDER.
6.    AMENDMENT AND RESTATEMENT.
This Agreement is executed in substitution of, is a replacement for, and
constitutes an amendment and restatement of the Original Security Agreement.
Borrower hereby confirms that the security interests granted therein shall
continue to be in full force and effect, except to the extent expressly amended
hereby.


[Remainder of Page Intentionally Left Blank]





7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Grantor and Lender have caused this Agreement to be
duly executed as of the day and year first above written.




BORROWER:


MOTRICITY, INC.




By:_/s/ James R. Smith, Jr. _____
Name: James R. Smith, Jr.
Title: President and Interim Chief Executive
Officer






GUARANTOR:


MCORE INTERNATIONAL, INC.




By: _/s/ James R. Smith, Jr. _____
Name: James R. Smith, Jr.
Title: President

Signature Page to Amended and Restated Security Agreement

--------------------------------------------------------------------------------






LENDER:




HIGH RIVER LIMITED PARTNERSHIP
By: Hopper Investments LLC, its General Partner




By:_/s/ Edward E. Mattner_____
Name: Edward E. Mattner
Title: Authorized Signatory





Signature Page to Amended and Restated Security Agreement

--------------------------------------------------------------------------------


EXHIBIT A


INTELLECTUAL PROPERTY SECURITY AGREEMENT


This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of February 28, 2012 (as
amended, supplemented or otherwise modified from time to time, the
(“Intellectual Property Security Agreement”), is made by MOTRICITY, INC., a
Delaware corporation (“Borrower”), MCORE INTERNATIONAL, INC., a Washington
corporation (“Guarantor”) (Borrower and Guarantor, individually, is each a
“Grantor”, and collectively, are the “Grantors”) with and in favor of HIGH RIVER
LIMITED PARTNERSHIP, a Delaware limited partnership (together with its
successors and assigns, the “Lender”).
WHEREAS, on September 16, 2011, Lender made a loan in the original amount of
$20,000,000, and the obligation to repay such loan was evidenced by a Promissory
Note dated as of such date in favor of Lender (as the same has been amended
prior hereto, the “Original Note”);
WHEREAS, as security for obligations under the Original Note and all other
Obligations (as defined in the Note), Borrower granted to Lender a security
interest in the Collateral (as herein defined) pursuant to the terms of that
certain Security Agreement dated as of September 16, 2011 (the “Original
Security Agreement”);
WHEREAS, on the date hereof, Motricity, Inc., a Delaware corporation (the
“Borrower”) is delivering to High River Limited Partnership, a Delaware limited
partnership (the “Lender”) an Amended and Restated Promissory Note in the
original principal balance of $20,827,193.13 (as the same may be amended,
amended and restated, modified or supplemented from time to time, the “Note”),
which Note amends and restates the Original Note in its entirety;
WHEREAS, on the date hereof, as security for obligations under the Note and all
other Obligations (as defined in the Note), Guarantor has agreed to guarantee
the Obligations pursuant to the terms of that certain Guaranty dated as of the
date hereof; and
WHEREAS, on the date hereof, as security for obligations under the Note and all
other Obligations (as defined in the Note), Borrower desires to confirm its
grant to Lender of a security interest in that portion of the Collateral that
was subject to the Original Security Agreement and grant to Lender a security
interest in the Collateral subject hereto (whether or not subject to the
Original Security Agreement), and Guarantor desires to provide a grant to Lender
of a security interest in the Collateral subject hereto, and Borrower and Lender
wish to amend and restate in its entirety the Original Security Agreement
pursuant to the terms of that certain Amended and Restated Security Agreement
dated as of even date herewith among Borrower, Lender, and Guarantor, which
Collateral shall include without limitation, certain patents, trademarks and
intellectual property of the Grantors, and the Grantors have agreed as a
condition thereof to execute this Intellectual Property Security Agreement for
recording with the United States Patent and Trademark Office and other
applicable governmental authorities;


--------------------------------------------------------------------------------


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors agree as follows:
1.    Defined Terms.
Capitalized terms used herein without definition are used as defined in the
Note.
2.    Grant of Security.
Each Grantor hereby grants to the Lender a security interest in and to all of
such Grantor’s right, title and interest in and to the following, as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations:
(i)  all domestic and foreign patents, patent applications and patentable
inventions, including, without limitation, each issued patent and patent
application identified in Schedule 1 hereto all certificates of invention or
similar property rights, (ii) all inventions and improvements described and
claimed therein, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
patent licenses entered into in connection therewith, payments arising out of
any other sale, lease, license or other disposition thereof and damages and
payments for past, present or future infringement thereof), and (v) all
reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, and extensions thereof, all improvements thereon and all other rights
of any kind whatsoever accruing thereunder or pertaining thereto (collectively,
the “Patent Collateral”);
(ii)  all domestic and foreign trademarks, service marks, trade names, corporate
names, company names, business names, trade dress, trade styles, logos, or other
indicia of origin or source identification, Internet domain names, trademark and
service mark registrations, and applications for trademark or service mark
registrations and any renewals thereof, including, without limitation, each
registration and application identified in Schedule 1 hereto, (ii) the right to
sue or otherwise recover for any and all past, present and future infringements
and misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all trademark licenses entered into in
connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever
accruing thereunder or pertaining thereto, together in each case with the
goodwill of the business connected with the use of, and symbolized by, each of
the above (collectively, the “Trademark Collateral”); provided, however, that
the Trademark Collateral shall not include any “intent-to-use” application for
registration of a trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to Section
1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c)
of the Lanham Act, solely to the extent, if any, and solely during


--------------------------------------------------------------------------------


the period, if any, in which the grant of a security interest therein would void
said application or impair the validity or enforceability of any registration
issuing therefrom; and
(iii)     any and all proceeds of the foregoing.
3.    Recordation.
Each Grantor authorizes and requests that the Commissioner of Patents and
Trademarks and any other applicable government officer record this Intellectual
Property Security Agreement.
4.    Execution in Counterparts.
This Intellectual Property Security Agreement may be executed by one or more of
the parties to this Intellectual Property Security Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Intellectual Property Security Agreement by facsimile
transmission or other electronic transmission shall be effective as delivery of
a manually executed counterpart hereof.
5.    Governing Law.
This Intellectual Property Security Agreement and the rights and obligations of
the parties hereunder shall be governed by, and shall be construed and enforced
in accordance with, the laws of the State of New York without regard to conflict
of law principles that would result in the application of any law other than the
law of the State of New York.
6.    Grantor Remains Liable.
Each Grantor hereby agrees that, anything herein to the contrary
notwithstanding, such Grantor shall assume full and complete responsibility for
the prosecution, defense, enforcement or any necessary or desirable actions in
connection with its Patent Collateral and Trademark Collateral, subject to the
rights of the Lender.




[Remainder of Page Intentionally Left Blank]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered by their proper
and duly authorized officers as of the day and year first above written.
                    
BORROWER:


MOTRICITY, INC.




By:_________________________
Name: ___________________
Title: ___________________






                    
GUARANTOR:


MCORE INTERNATIONAL, INC.




By:_________________________
Name: ___________________
Title: ___________________




